DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22, 24 and 30-34 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-22, in the reply filed on 2/8/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 24 and 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-22 are under consideration.

Claim Objections
Claims 2-10 and 12-21 are objected to because of the following informalities:
In claims 2 and 12, the abbreviation "TTR" should be accompanied by the full terminology the first time it appears in a series of claims; e.g., "transthyretin (TTR)". 
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 7-10, 13, 14, 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 3 is indefinite with respect to the recitation of "the antigen binding protein is an antibody", because parent claim 1 recites "two antigen binding proteins", which is plural, and thus the singular recitation in claim 3 is indefinite with respect to whether a single protein (and if so, which one) or both are being limited to being an antibody.
Claims 5 and 7 each recite the limitation “said C-terminus” in line 1. There is insufficient antecedent basis for this limitation in each claim. Specifically, the parent claims do not recite "a C-terminus" to provide an antecedent basis for "said C-terminus".
Claims 5 and 7 are also indefinite with respect to the recitation of "the antigen binding protein is directly fused" (claim 5) or "the antigen binding protein is linked" (claim 7), because parent claim 1 recites "two antigen binding proteins", which is plural, and thus the singular recitation in each of claims 5 and 7 is indefinite with respect to whether a single protein (and if so, which one) or both are being limited. 
Claims 13 and 14 are indefinite with respect to the recitation of "the antigen binding protein is an antibody" (claim 13) or "is a Fab" (claim 14), because parent claim 11 recites "four antigen binding proteins", which is plural, and thus the singular recitation in each of claims 13 and 14 is indefinite with respect to whether a single protein (and if so, which one) or all four are being limited to being an antibody or Fab.
Claims 16 and 18 each recite the limitation “said C-terminus” in line 1. There is insufficient antecedent basis for this limitation in each claim. Specifically, the parent claims do not recite "a C-terminus" to provide an antecedent basis for "said C-terminus".
Claims 16 and 18 are also indefinite with respect to the recitation of "the antigen binding protein is directly fused" (claim 16) or "the antigen binding protein is linked" (claim 18), because parent claim 11 recites "four antigen binding proteins", which is plural, and thus the singular recitation in each of claims 16 and 18 is indefinite with respect to whether a single protein (and if so, which one) or both are being limited. 
The remaining claims are rejected because each is a dependent claim that depends from a rejected claim, and encompasses the same indefinite subject matter.


Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11, 12, 15-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al, U.S. Patent Application Publication 20140234945, published 8/21/14. The earliest date to which the instant application claims priority is 10/4/17.
The teachings of Walker that anticipate claims 11, 12, 15-20 and 22 are first set forth below, followed by how these teachings also anticipate claims 1, 2 and 4-9.
Claims 11 and 12 each encompass a homotetramer fusion protein comprising four antigen binding proteins, wherein said proteins are linked to a transthyretin (TTR) protein complex. The term "antigen binding protein" is defined as "any protein that specifically binds a specified target antigen" (¶ 45, published application).
Walker teaches fusion proteins comprising TTR and a "biologically active agent" (e.g., ¶ 8). Walker further gives specific examples of such agents, including parathyroid hormone (PTH) and bradykinin (¶ 31). Each of these peptides binds specifically to its target receptor; i.e. PTH receptor or bradykinin receptor, and thus meets the definition of an "antigen binding protein" as recited in instant claim 1, in light of the definition provided by the instant specification (quoted above). Walker further demonstrates that fusion of TTR with either PTH or bradykinin form a homotetramer (¶ 122). Therefore, Walker teaches a homotetramer fusion protein comprising four antigen binding proteins 
Claims 15 and 17 limit the fusion protein of claim 12 to one wherein the antigen binding proteins and the TTR are fused directly without a linker (claim 15) or via a linker (claim 17). Claims 16 and 18 further limit the fusion protein of claim 15 or 17, respectively, to one wherein a C-terminus of the antigen-binding protein is linked to an N-terminus of in the TTR complex. Walker further teaches linker between the two parts is optional (¶ 73); i.e., the fusion protein can be made with or without a linker. Walker further teaches that in the construct encoding the fusion proteins, the two parts can be placed in either order; specifically, "the TTR gene and gene encoding the protein of interest (the "fusion partner genes") can be ligated together in either orientation (e.g., TTR gene at the 5' or 3' end of the construct)" (¶ 74). The embodiment with the TTR gene at 3' end of the construct would result in the C-terminus of the protein attached to the N-terminus of TTR. As such, the teachings of Walker also anticipate claims 15-18.
Claims 19 and 20 further limit the fusion protein of claim 18 to one wherein the linker is an amino acid linker (claim 19) that is 1-40 amino acids in length (claim 20). Walker further teaches an example of TTR-bradykinin fusion including an amino acid linker with the sequence of GSGSG, which is 5 amino acids in length. As such, the teachings of Walker also anticipate claims 19 and 20.
Claim 22, in the alternative, is directed to a pharmaceutical composition comprising a homotetramer fusion protein of claim 11. Walker further teaches that the fusion proteins of the invention comprising TTR fused to a biologically active agent can placed in a pharmaceutically acceptable carrier (¶ 9), which meets the limitation of a pharmaceutical composition. As such, the teachings of Walker also anticipate claim 22.
Claims 1, 2 and 4-9 recite the same limitations as claims 11, 12, 15-20, respectively, except that the fusion protein is a "homodimer" rather than a "homotetramer". Because a homotetramer is by definition composed of two sets of homodimers, and thus comprises two homodimers, the teachings of Walker directed to homotetramers also meet the limitations of the instant claims directed to homodimers. As such, the teachings of Walker described above also anticipate claims 1, 2 and 4-9.

s 1-3, 11-14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al, U.S. Patent Application Publication 2015/0010560, published 1/8/15. The earliest date to which the instant application claims priority is 10/4/17.
The teachings of Xu that anticipate claims 11-14 and 22 are first set forth below, followed by how these teachings also anticipate claims 1-3.
Claims 11-13 each encompass a homotetramer fusion protein comprising four antigen binding proteins that are antibodies, wherein said antigen binding proteins are linked to a transthyretin (TTR) protein complex.	
 Xu teaches antibodies that bind to the human PAC1 protein (see Abstract). Xu further teaches modification of said antibodies by fusion with transthyretin (TTR), teaching "TTR has the capacity to form a tetramer, thus an antibody-TTR fusion protein can form a multivalent antibody which may increase its binding avidity" (¶ 243). As such, Xu teaches an antibody-TTR fusion protein forming a tetramer; i.e., a homotetramer. As such, the teachings of Xu anticipate claims 11-13. 
Claim 14 limits the antigen binding protein of claim 12 to one that is a Fab. Xu further teaches that an antibody of the invention may be Fab fragment (¶ 55). As such, the teachings of Xu also anticipate claim 14.
Claim 22, in the alternative, is directed to a pharmaceutical composition comprising a homotetramer fusion protein of claim 11. Xu further teaches pharmaceutical compositions comprising an antibody of the invention (e.g., ¶ 76; 278). As such, the teachings of Xu also anticipate claim 22.
Claims 1-3 recite the same limitations as claims 11-13, respectively, except that the fusion protein is a "homodimer" rather than a "homotetramer". Because a homotetramer is equivalent to two pairs of homodimers, and thus comprises two homodimers, the teachings of Walker directed to homotetramers also meet the limitations of the instant claims directed to homodimers. As such, the teachings of Xu described above also anticipate claims 1-3.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walker et al, U.S. Patent Application Publication 20140234945, published 8/21/14, as applied to claim 9 or 20 above, and further in view of Chen et al, 2013. Adv Drug Deliv Rev. 65(10): 1357-1369.
Claims 10 and 21 limit the fusion protein of claim 9 or 20, respectively, to one wherein the amino acid linker is selected from a group including "GGGGS".
The teachings of Walker that anticipate claims 9 and 20 are set forth above. While Walker teaches a fusion protein meeting the limitations of claims 9 and 20, including teaching an example of using a linker with the sequence "GSGSG", Walker does not further teach a linker with the sequence "GGGGS".
Chen is a review directed to the property, design and functionality of fusion protein linkers (see Title). Chen teaches that "The most commonly used flexible linkers have sequences consisting primarily of stretches of Gly and Ser residues (“GS” linker). An example of the most widely used flexible linker has the sequence of (Gly-Gly-Gly-Gly-Ser)n" (page 1357). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute a "GGGGS" linker as taught by Chen for the "GSGSG" linker in the fusion protein taught by Walker. Walker provides an example of using a linker fitting the category of flexible GS linker as taught by Chen, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 8,633,153, issued 1/21/14 (cited on the 2/8/22 IDS), and which shares the inventor Kenneth Walker and assignee Amgen with the instant application, and further in view of Dimitrov et al, U.S. Patent .
Claim 12 of '153 encompasses a fusion protein comprising a biologically active protein fused to a transthyretin (TTR) protein, wherein the fusion protein has a longer half-life in serum than the biologically active protein lacking the TTR protein. Such TTR fusion proteins inherently have the property of forming homotetramers (which also comprise two homodimers) as evidenced by the examples of '153. Claim 12 does not recite that the biologically active protein is an antigen-binding protein (as in instant claims 1, 2, 4-12, and 15-22) or an antibody (as in instant claim 3, 13 and 14). 
Dimitrov teaches polypeptide, including antibodies, that bind an epitope in the MERS-Cov virus (e.g., ¶ 13). Dimitrov further teaches that "[i]n a preferred embodiment, the polypeptide is a monoclonal antibody or fragment thereof" (¶ 19) and may be a Fab fragment (¶ 23). Dimitrov teaches that such polypeptides can be fused to a fusion partner to increase the half-life of the polypeptide (¶ 28). Dimitrov further teaches that such fusion proteins may be formulated as pharmaceutical compositions (¶ 52). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion protein comprising a biologically active protein fused to TTR of claim 12 of '153 to use an antibody of Dimitrov, including a Fab fragment, as the biologically active protein, and further to formulate such a modified fusion protein as a pharmaceutical composition as taught by Dimitrov. The person of ordinary skill in the art would have been motivated to make such a change in order to increase the half-life of the antibody when administered, as suggested by Dimitrov. The person of ordinary skill in the art would have had a reasonable expectation of success because making fusion proteins was routine in the art at the time, as evidenced by the teachings of Dimitrov suggesting a variety of fusion partners for use (¶ 23), and further because claim 12 generally encompasses any "biologically active protein", and thus would be expected to work with the antibody of Dimitrov. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Such a modified fusion protein would meet the limitations of claims 1-3, 11-14 and 22. 
3 (¶ 31). Dimitrov further provides examples of fusion proteins where the C-terminus of the polypeptide is fused to the N-terminus of the fusion partner (e.g., at ¶ 12, 32, 91). It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the modified fusion protein meeting the limitations of claims 2 or 12 obvious over claim 12 of '153 in view of Dimitrov and construct it using any of the options for fusion proteins taught by Dimitrov, such as constructing it with or without a linker, constructing it joined from the C-terminus of the antibody to the N-terminus of the fusion partner, and/or constructing with a (GGGGS)3 linker. The person of ordinary skill in the art at the time the invention was made would have been motivated to make the fusion protein, and have had a reasonable expectation of success in making it, for the reasons set forth above for parent claims 2 or 12, and would have considered any of the further options for fusion proteins taught by Dimitrov to be simple and predictable modifications for optimizing the basic fusion protein taught by Dimitrov. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Such a modified fusion protein would meet the limitations of claims 4-10 and 15-21.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646